         Case 2:20-cv-00966-NR Document 52 Filed 07/13/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                          : Civil Action
 PRESIDENT, INC., et al.,                     :
                                              :
                      Plaintiffs,             :
                                              : No.: 2:20-cv-966
        v.                                    :
                                              :
 KATHY BOOCKVAR, et al.,                      :
                                              :
                      Defendants.             : Judge J. Nicholas Ranjan



                               NOTICE OF APPEARANCE


       Kindly enter the appearance of DAVID A. REGOLI, ESQUIRE, of the Solicitor’s
Office of Westmoreland County, on behalf of Westmoreland County Board of Elections, in the
above captioned matter.



                                          Office of the Solicitor of Westmoreland County




                                          /s/ David A. Regoli, Esquire
                                          PA ID# 61970

                                          2 North Main Street, 1st Floor
                                          Greensburg, PA 15601

                                          dregoli@co.westmoreland.pa.us
